EXHIBIT 10.23

THE CORTLAND SAVINGS AND BANKING COMPANY

AMENDED SALARY CONTINUATION AGREEMENT

This AMENDED SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered into as
of             , 20    , by and between The Cortland Savings and Banking Company
(the “Bank”), an Ohio-chartered, FDIC-insured member bank, and David J. Lucido,
Senior Vice President and Chief Financial Officer of the Bank (the “Executive”).

WHEREAS, the Executive has contributed substantially to the success of the Bank
and its parent company, Cortland Bancorp, an Ohio corporation, and the Bank
desires that the Executive continue in its employ,

WHEREAS, to encourage the Executive to remain an employee, the Bank is willing
to provide to the Executive salary continuation benefits payable from the Bank’s
general assets,

WHEREAS, as of the date of this Agreement none of the conditions or events
included in the definition of the term “golden parachute payment” that is set
forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned,

WHEREAS, the Bank and the Executive intend that this Agreement amend and restate
in its entirety the June 1, 2010 Salary Continuation Agreement between the
Executive and the Bank, and

WHEREAS, the parties hereto intend that this Agreement be considered an unfunded
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, and to be considered a non-qualified benefit plan for purposes of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
Executive is fully advised of the Bank’s financial status.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

ARTICLE 1

DEFINITIONS

1.1 “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Financial Accounting
Standards Board ASC 710-10-30 (formerly known as Accounting Principles Board
Opinion No. 12, as amended by Statement of Financial Accounting Standards
No. 106), and the calculation method and discount rate specified hereinafter.
The Accrual Balance is calculated such that when it is credited with interest
each month the Accrual Balance at Normal Retirement Age equals the present value
of the normal retirement benefits. The discount rate means the rate used by the
Plan Administrator for determining the Accrual Balance. In its sole discretion
the Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.



--------------------------------------------------------------------------------

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

1.4 “Change in Control” means a change in control as defined in Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including a change in
ownership, a change in effective control, or change in ownership of a
substantial portion of assets.

1.5 “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued by the Department of the
Treasury under the Internal Revenue Code of 1986, as amended.

1.6 “Disability” means, because of a medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of at least 12 months, (x) the Executive is unable
to engage in any substantial gainful activity, or (y) the Executive is receiving
income replacement benefits for a period of at least three months under an
accident and health plan of the employer. Medical determination of disability
may be made either by the Social Security Administration or by the provider of
an accident or health plan covering employees of the Bank. Upon request of the
Plan Administrator, the Executive must submit proof to the Plan Administrator of
the Social Security Administration’s or provider’s determination.

1.7 “Early Termination” means Separation from Service before Normal Retirement
Age for reasons other than death, Disability, or Termination with Cause. Early
Termination excludes a Separation from Service governed by section 2.4.

1.8 “Effective Date” means June 1, 2010.

1.9 “Intentional,” for purposes of this Agreement, no act or failure to act on
the part of the Executive will be considered intentional if it is due primarily
to an error in judgment or negligence. An act or failure to act on the
Executive’s part is intentional if it is not in good faith and if it is without
a reasonable belief that the action or failure to act is in the Bank’s best
interests.

1.10 “Normal Retirement Age” means age 65.

1.11 “Plan Administrator” or “Administrator” means the plan administrator
described in Article 7.

1.12 “Plan Year” means a twelve-month period commencing on March 1 and ending on
the last day of February of each year. The initial Plan Year commenced on the
Effective Date.

 

2



--------------------------------------------------------------------------------

1.13 “Separation from Service” means the Executive’s service as an executive and
independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, terminates for any reason, other than because of a
leave of absence approved by the Bank or the Executive’s death. For purposes of
this Agreement, if there is a dispute about the employment status of the
Executive or the date of the Executive’s Separation from Service, the Bank has
the sole and absolute right to decide the dispute, unless a Change in Control
has occurred.

1.14 “Termination with Cause” and “Cause” have the same meaning specified in any
effective severance or employment agreement existing on the date hereof or
hereafter entered into between the Executive and the Bank. If the Executive is
not a party to a severance or employment agreement containing a definition of
termination with cause, Termination with Cause means the Bank terminates the
Executive’s employment because of –

(a) gross negligence or gross neglect of duties or intentional and material
failure to perform stated duties after written notice thereof, or

(b) disloyalty or dishonesty in the performance of duties, or a breach of
fiduciary duties for personal profit, in any case whether in the Executive’s
capacity as a director or officer, or

(c) intentional wrongful damage to the business or property of the Bank or its
affiliates, including without limitation the reputation of the Bank, which in
the judgement of the Bank causes material harm to the Bank or affiliates, or

(d) willful violation of any applicable law or significant policy of the Bank or
an affiliate that, in the Bank’s judgement, results in an adverse effect on the
Bank or the affiliate, regardless of whether the violation leads to criminal
prosecution or conviction. For purposes of this Agreement applicable laws
include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Bank, or

(e) occurrence of any event that results in the Executive being excluded from
coverage, or having coverage limited for the Executive as compared to other
executives of the Bank, under the Bank’s blanket bond or other fidelity or
insurance policy covering its directors, officers, or employees, or

(f) the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e)(4) or
section 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), or

(g) conviction of or plea of no contest to a felony or conviction of or plea of
no contest to a misdemeanor involving moral turpitude, or the actual
incarceration of the Executive for 45 consecutive days or more.

1.15 “Voluntary Termination with Good Reason” means a voluntary Separation from
Service by the Executive if the following conditions (x) and (y) are satisfied:
(x) a voluntary Separation from Service by the Executive will be considered a
Voluntary Termination with Good Reason if any of the following occur without the
Executive’s advance written consent –

1) a material diminution of the Executive’s base salary,

 

3



--------------------------------------------------------------------------------

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

4) a material diminution in the budget over which the Executive retains
authority,

5) a material change in the geographic location at which the Executive must
perform services for the Bank, or

6) any other action or inaction that constitutes a material breach by the Bank
of the agreement under which the Executive provides services to the Bank.

(y) the Executive must give notice to the Bank of the existence of one or more
of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Bank has 30 days thereafter to remedy the
condition. In addition, the Executive’s voluntary termination because of the
existence of one or more of the conditions described in clause (x) must occur
within 24 months after the initial existence of the condition.

ARTICLE 2

LIFETIME BENEFITS

2.1 Normal Retirement. Unless Separation from Service occurs before Normal
Retirement Age, when the Executive attains Normal Retirement Age the Bank will
pay to the Executive the benefit described in this section 2.1 instead of any
other benefit under this Agreement. If the Executive’s Separation from Service
thereafter is a Termination with Cause or if this Agreement terminates under
Article 5, no further benefits will be paid.

 

  2.1.1 Amount of benefit. The annual benefit under this section 2.1 is $80,900.

 

  2.1.2 Payment of benefit. Beginning with the month immediately after the month
in which the Executive attains Normal Retirement Age, the Bank will pay the
benefit under this section 2.1 to the Executive in equal monthly installments on
the last day of each month. The benefit will be paid to the Executive for 180
months.

2.2 Early Termination. For Early Termination the Bank will pay to the Executive
the benefit described in this section 2.2 instead of any other benefit under
this Agreement. Neither the Bank nor the Executive is entitled to elect in the
24-month period after a Change in Control between the benefit under this section
2.2 versus the benefit under section 2.4. If the Executive’s Separation from
Service within 24 months after a Change in Control is an involuntary termination
without Cause or a Voluntary Termination with Good Reason, no benefit is payable
under this section 2.2 and the Executive is instead entitled to the benefit
under section 2.4 or, if the Executive first attained Normal Retirement Age,
section 2.1. No benefit is payable under this Agreement if the Executive’s
Separation from Service is a Termination with Cause or if this Agreement
terminates under Article 5.

 

  2.2.1

Amount of benefit. The annual benefit under this section 2.2 is calculated as
the amount that fully amortizes the vested portion of the Accrual Balance
existing at the end of the month immediately before the month in which
Separation from Service occurs, amortizing that vested Accrual Balance over 15
years and taking into account interest at the discount rate or rates established
by the Plan Administrator. Until the Executive is 100% vested on the tenth
anniversary of the Effective Date the Executive

 

4



--------------------------------------------------------------------------------

  becomes vested in the benefit under this section 2.2 in equal 10% increments
on each anniversary of the Effective Date, provided the Executive remains
employed by the Bank on each vesting date. However, if a Change in Control
occurs before Separation from Service the Executive will be considered 100%
vested when the Change in Control occurs.

 

  2.2.2 Payment of benefit. The Bank will pay the annual benefit to the
Executive in equal monthly installments on the last day of each month, except
that the first six monthly installments after the Executive’s Separation from
Service will not be paid to the Executive until the seventh month after the
month in which Separation from Service occurs. In the seventh month after the
month in which Separation from Service occurs the Executive is entitled to the
first six monthly installments and the regular monthly installment for the
seventh month. The Executive is entitled to a total of 180 monthly installments,
including the first six installments that are paid in the seventh month.

2.3 Disability. For Separation from Service because of Disability before Normal
Retirement Age, the Bank will pay to the Executive the benefit described in this
section 2.3 instead of any other benefit under this Agreement.

 

  2.3.1 Amount of benefit. The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over 15 years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

 

  2.3.2 Payment of benefit. Beginning with the later of (x) the seventh month
after the month in which the Executive’s Separation from Service occurs, or
(y) the month immediately after the month in which the Executive attains Normal
Retirement Age, the Bank will pay the annual benefit to the Executive in equal
monthly installments on the last day of each month. If the benefit is paid under
clause (x) in the seventh month after Separation from Service, the first six
monthly installments after Separation from Service will not be paid to the
Executive until the seventh month after the month in which Separation from
Service occurs. In the seventh month the Executive is entitled to the first six
monthly installments and the regular monthly installment for the seventh month.
The Executive is entitled to a total of 180 monthly installments, including the
first six installments that are paid in the seventh month.

2.4 Change in Control. If the Executive’s Separation from Service is an
involuntary termination without Cause or a Voluntary Termination with Good
Reason, in either case within 24 months after a Change in Control, the Bank will
pay to the Executive the benefit described in this section 2.4 instead of any
other benefit under this Agreement. However, no benefit is payable under this
Agreement if the Executive’s employment is terminated under circumstances
described in Article 5 of this Agreement. Neither the Bank nor the Executive is
entitled to elect in the 24-month period after a Change in Control between the
benefit under this section 2.4 versus the Early Termination benefit under
section 2.2. If the Executive’s Separation from Service within 24 months after a
Change in Control is an involuntary termination without Cause or a Voluntary
Termination with Good Reason, no benefit is payable under section 2.2 and the
Executive is instead entitled to the benefit under this section 2.4. But if the
Executive has attained Normal Retirement Age when Separation

 

5



--------------------------------------------------------------------------------

from Service within 24 months after a Change in Control occurs, whether
Separation from Service is voluntary or involuntary for any reason other than
Termination with Cause, the Executive is entitled solely to the benefit provided
by section 2.1, not this section 2.4.

 

  2.4.1 Amount of benefit. The benefit under this section 2.4 is the Accrual
Balance when Separation from Service occurs.

 

  2.4.2 Payment of benefit. The Bank will pay the benefit under this section 2.4
to the Executive in a single lump sum on the first day of the seventh month
after the month in which Separation from Service occurs.

2.5 Lump-Sum Payout of Remaining Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit When a Change in Control Occurs. If a Change in
Control occurs while the Executive is receiving the Normal Retirement Age
benefit under section 2.1, the Bank will pay the remaining salary continuation
benefits to the Executive in a single lump sum three days after the Change in
Control. If a Change in Control occurs after Separation from Service but while
the Executive is receiving or is entitled to receive the Early Termination
benefit under sections 2.2 or the Disability benefit under section 2.3, the Bank
will pay the remaining salary continuation benefits to the Executive in a single
lump sum three days after the later of (x) the Change in Control or (y) the
first day of the seventh month after the month in which the Executive’s
Separation from Service occurs. The lump-sum payment due to the Executive as a
result of a Change in Control is an amount equal to the Accrual Balance amount
corresponding to the particular benefit when the Change in Control occurs, or
vested Accrual Balance in the case of Early Termination benefits payable under
section 2.2.

2.6 Annual Benefit Statement. Within 120 days after the end of each Plan Year
the Plan Administrator will provide or cause to be provided to the Executive an
annual benefit statement showing benefits payable or potentially payable to the
Executive under this Agreement. Each annual benefit statement supersedes the
previous year’s annual benefit statement. If there is a contradiction between
this Agreement and the annual benefit statement concerning the amount of a
particular benefit payable or potentially payable to the Executive under
sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit determined under
this Agreement controls.

2.7 Savings Clause Relating to Compliance with Code Section 409A. Despite any
contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 2 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive is not entitled to the payments under Article 2 until the earliest of
(x) the date that is at least six months after termination of the Executive’s
employment for reasons other than the Executive’s death, (y) the date of the
Executive’s death, or (z) any earlier date that does not result in additional
tax or interest to the Executive under section 409A. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, the Bank will reform the provision. However, the Bank will
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank is not required to incur any additional compensation expense as a
result of the reformed provision.

2.8 One Benefit Only. Despite anything to the contrary in this Agreement, the
Executive and Beneficiary are entitled to one benefit only under this Agreement,
which is determined by the first event to occur that is dealt with by this
Agreement. Except as provided in section 2.5 or Article 3, subsequent occurrence
of events dealt with by this Agreement does not entitle the Executive or
Beneficiary to other or additional benefits under this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

DEATH BENEFITS

Unless the Accrual Balance or vested Accrual Balance is paid to the Executive
under sections 2.4 or 2.5 after a Change in Control, if at death the Executive
is receiving or entitled to receive benefits under sections 2.1, 2.2, or 2.3 but
dies before receiving all 180 monthly benefit payments under sections 2.1, 2.2,
or 2.3, at the Executive’s death the Bank will pay to the Executive’s
Beneficiary the Accrual Balance existing at the time of the Executive’s death,
or vested Accrual Balance for death occurring after Early Termination. If a
benefit is payable to the Executive’s Beneficiary, the benefit will be paid in a
single lump sum 90 days after the Executive’s death.

ARTICLE 4

BENEFICIARIES

4.1 Beneficiary Designations. The Executive may designate a Beneficiary to
receive any benefits payable under this Agreement after the Executive’s death.
The Beneficiary designated under this Agreement may be the same as or different
from the beneficiary designation under any other benefit plan of the Bank in
which the Executive participates.

4.2 Beneficiary Designation: Change. The Executive designates a Beneficiary by
completing and signing the Beneficiary Designation Form and delivering it to the
Plan Administrator or its designated agent. The Executive’s Beneficiary
designation is automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive may change a Beneficiary by completing,
signing, and otherwise complying with the terms of the Beneficiary Designation
Form and the Plan Administrator’s rules and procedures, as in effect from time
to time. Upon acceptance by the Plan Administrator of a new Beneficiary
Designation Form, all Beneficiary designations previously filed are cancelled.
The Plan Administrator is entitled to rely on the last Beneficiary Designation
Form filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.

4.3 Acknowledgment. No designation or change in designation of a Beneficiary is
effective until received, accepted, and acknowledged in writing by the Plan
Administrator or its designated agent.

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse is the designated Beneficiary. If the
Executive has no surviving spouse, benefit payments will be made to the personal
representative of the Executive’s estate.

4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution completely discharges the Bank from all liability.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

GENERAL LIMITATIONS

5.1 Termination with Cause. Despite any contrary provision of this Agreement,
the Bank will not pay any benefit under this Agreement and this Agreement
terminates if Separation from Service is a Termination with Cause.

5.2 Misstatement. No benefits will be paid under this Agreement if the Executive
makes any material misstatement of fact on any application or resume provided to
the Bank, on any application for life insurance purchased by the Bank, or on any
application for benefits provided by the Bank.

5.3 Removal. If the Executive is removed from office or permanently prohibited
from participating in the Bank’s affairs by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement terminate as of the
effective date of the order.

5.4 Default. Despite any contrary provision of this Agreement, if the Bank is in
“default” or “in danger of default,” as those terms are defined in section 3(x)
of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations under
this Agreement terminate.

5.5 FDIC Open-Bank Assistance. All obligations under this Agreement terminate,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the Bank, if the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in section 13(c) of the Federal Deposit
Insurance Act. 12 U.S.C. 1823(c). Any rights of the parties that have already
vested are not affected, however.

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

6.1 Claims Procedure. The Bank will notify any person or entity that makes a
claim for benefits under this Agreement (the “Claimant”) in writing, within 90
days after receiving Claimant’s written application for benefits, of his or her
eligibility or noneligibility for benefits under the Agreement. If the Plan
Administrator determines that the Claimant is not eligible for benefits or full
benefits, the notice will state (w) the specific reasons for denial, (x) a
specific reference to the provisions of the Agreement on which the denial is
based, (y) a description of any additional information or material necessary for
the Claimant to perfect his or her claim, and a description of why it is needed,
and (z) an explanation of the Agreement’s claims review procedure and other
appropriate information concerning steps to be taken if the Claimant wishes to
have the claim reviewed. If the Plan Administrator determines that there are
special circumstances requiring additional time to make a decision, the Bank
will notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
90 days.

6.2 Review Procedure. If the Claimant is determined by the Plan Administrator
not to be eligible for benefits, or if the Claimant believes that he or she is
entitled to greater or different benefits, the Claimant will have the
opportunity to have his or her claim reviewed by the Bank by filing a petition
for review with the Bank within 60 days after receipt of the notice issued by
the Bank. The

 

8



--------------------------------------------------------------------------------

Claimant’s petition must state the specific reasons the Claimant believes
entitle him or her to benefits or to greater or different benefits. Within 60
days after receipt by the Bank of the petition, the Plan Administrator will give
the Claimant (and counsel, if any) an opportunity to present his or her position
verbally or in writing, and the Claimant (or counsel) will have the right to
review the pertinent documents. The Plan Administrator will notify the Claimant
of the Plan Administrator’s decision in writing within the 60-day period,
stating specifically the basis of its decision, written in a manner to be
understood by the Claimant, and the specific provisions of the Agreement on
which the decision is based. If, because of the need for a hearing, the 60-day
period is not sufficient, the decision may be deferred for up to another 60 days
at the election of the Plan Administrator, but notice of this deferral will be
given to the Claimant.

ARTICLE 7

ADMINISTRATION OF AGREEMENT

7.1 Plan Administrator Duties. This Agreement will be administered by a Plan
Administrator consisting of the Board or such committee or person as the Board
appoints. The Executive may not be a member of the Plan Administrator. The Plan
Administrator has the discretion and authority (x) to make, amend, interpret,
and enforce all appropriate rules and regulations for the administration of this
Agreement and (y) to decide or resolve any and all questions that may arise,
including interpretations of this Agreement.

7.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

7.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator about any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder is final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary has any right,
vested or nonvested, regarding the continued use of any previously adopted
assumptions, including but not limited to the discount rate and calculation
method employed in the determination of the Accrual Balance.

7.4 Indemnity of Plan Administrator. The Bank will indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act
regarding this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

7.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank will supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation from Service of the Executive, and such other
pertinent information as the Plan Administrator reasonably requires.

 

9



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

8.1 Amendments and Termination. This Agreement may be amended solely by a
written agreement signed by the Bank and by the Executive. This Agreement may be
terminated by the Bank without the Executive’s consent. Unless Article 5
provides that the Executive is not entitled to payment or unless when
termination occurs the Executive has already received payment of benefits under
this Agreement, the Bank must pay the Accrual Balance in a single lump sum to
the Executive if the Bank terminates this Agreement. The lump-sum termination
payment will be made to the Executive on the first day of the thirteenth month
after the month in which the Bank terminates this Agreement.

8.2 Binding Effect. This Agreement binds the Executive and the Bank and their
beneficiaries, survivors, executors, successors, administrators, and
transferees.

8.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. This Agreement does not give the Executive the right to remain an
employee of the Bank nor does this Agreement interfere with the Bank’s right to
discharge the Executive. This Agreement also does not require the Executive to
remain an employee or interfere with the Executive’s right to terminate
employment at any time.

8.4 Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.

8.5 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the Bank’s business or assets to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
the Bank would be required to perform this Agreement had no succession occurred.

8.6 Tax Withholding. The Bank will withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

8.7 Applicable Law. The Agreement and all rights hereunder are governed by the
laws of the State of Ohio, except to the extent preempted by the laws of the
United States of America.

8.8 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay benefits. The rights to
benefits are not subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life is a general asset of the Bank to which the
Executive and beneficiary have no preferred or secured claim.

8.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter. No rights are granted
to the Executive under this Agreement other than those specifically set forth.
This Agreement amends and restates in its entirety the June 1, 2010 Salary
Continuation Agreement.

8.10 Severability. If any provision of this Agreement is held invalid,
invalidity does not affect any other provision of this Agreement not held
invalid, and to the full extent consistent with law each such other provision
continues in full force and effect. If any provision of this Agreement is held
invalid in part, invalidity does not affect the remainder of the provision not
held invalid, and to the full extent consistent with law the remainder of the
provision, together with all other provisions of this Agreement, continues in
full force and effect.

 

10



--------------------------------------------------------------------------------

8.11 Headings. Headings are included herein solely for convenience of reference
and do not affect the meaning or interpretation of any provision of this
Agreement.

8.12 Notices. All notices, requests, demands and other communications hereunder
must be in writing and will be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. If to the Bank, notice must be given to the
board of directors, The Cortland Savings and Banking Company, 194 W. Main
Street, P.O. Box 98, Cortland, Ohio 44410-1466, or to such other or additional
person or persons as the Bank designates to the Executive in writing. If to the
Executive, notice will be given to the Executive at the Executive’s address
appearing on the Bank’s records, or to such other or additional person or
persons as the Executive designates to the Bank in writing.

8.13 Payment of Legal Fees. The Bank is aware that after a Change in Control
management could cause or attempt to cause the Bank to refuse to comply with its
obligations under this Agreement, or could institute or cause or attempt to
cause the Bank to institute litigation seeking to have this Agreement declared
unenforceable, or could take or attempt to take other action to deny Executive
the benefits intended under this Agreement. In these circumstances the purpose
of this Agreement would be frustrated. The Bank desires that the Executive not
be required to incur expenses associated with enforcement of rights under this
Agreement, whether by litigation or other legal action, because the cost and
expense thereof would substantially detract from the benefits intended to be
granted to the Executive hereunder. The Bank desires that the Executive not be
forced to negotiate settlement of rights under this Agreement under threat of
incurring expenses. Accordingly, if after a Change in Control it appears to
Executive that (x) the Bank has failed to comply with any of its obligations
under this Agreement, or (y) the Bank or any other person has taken any action
to declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or recover from the Executive the
benefits intended to be provided to the Executive hereunder, the Bank
irrevocably authorizes the Executive to retain counsel of the Executive’s
choice, at the Bank’s expense as provided in this section 8.13, to represent the
Executive in the initiation or defense of any litigation or other legal action,
whether by or against the Bank or any director, officer, stockholder or other
person affiliated with the Bank, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Bank and any counsel chosen by
the Executive under this section 8.13, the Bank irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Bank and the Executive agree that a confidential relationship exists between
the Executive and that counsel. The fees and expenses of counsel selected by the
Executive will be paid or reimbursed to the Executive by the Bank on a regular,
periodic basis upon presentation by the Executive of a statement or statements
prepared by counsel in accordance with counsel’s customary practices, regardless
of whether suit is brought and regardless of whether incurred in trial,
bankruptcy, or appellate proceedings, but the Bank’s payment or reimbursement of
the Executive’s counsel’s fees and expenses must occur on or before the last day
of the Executive’s tax year immediately after the Executive’s tax year in which
the expense is incurred. If the Executive is a specified employee, as defined in
Code section 409A, on the date of termination, payment under this section 8.13
will be made on the first day of the seventh month after the month in which the
Executive’s termination occurs. Interest will accrue on the payment from the
date of termination through the date of payment at the Prime Rate of Interest in
effect on the date of

 

11



--------------------------------------------------------------------------------

termination and as reported in the Wall Street Journal. The six-month delay
applies if and only if an exemption from the six-month delay requirement of Code
section 409A is not available. The Executive’s right to payment or reimbursement
under this section 8.13 is not subject to liquidation or exchange for another
benefit. The Bank’s obligation to make reimbursement payments will not apply
later than the Executive’s remaining lifetime (or, if longer, through the 20th
anniversary of the effective date of this Agreement). The legal fee
reimbursements are intended to satisfy the requirements for “reimbursement or
in-kind benefit plans” described in Treasury Regulation section
1.409A-3(i)(1)(iv)(A) and will be administered to satisfy those requirements.
The Bank’s obligation to pay the Executive’s legal fees under this section 8.13
operates separately from and in addition to any legal fee reimbursement
obligation the Bank or the Bank’s parent Cortland Bancorp may have with the
Executive under a severance, employment, or other agreement. Despite any
contrary provision in this Agreement however, the Bank is not required to pay or
reimburse the Executive’s legal expenses if doing so violates section 18(k) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the
Federal Deposit Insurance Corporation [12 CFR 359.3].

8.14 Automatic Review. On the third year anniversary of the date of this
Agreement and every third year thereafter the Bank will automatically review
this Agreement for reasonableness of benefits, with the goal that the
Executive’s benefit under this Agreement combined with other Bank-provided
benefits equal a reasonable percentage of Executive’s pre-retirement
compensation. For purposes of this Agreement, Bank-provided benefits include but
are not limited to (x) the Bank 401(k) match and (y) the Bank portion of Social
Security benefits. The term “compensation” as used in this section 8.14 means
the base annual salary of the Executive projected at the Executive’s Normal
Retirement Age. Base annual salary means compensation of the type that would,
according to the Securities and Exchange Commission’s Regulation S-K Item 402(c)
(17 CFR 229.402(c)), be required to be reported by an accelerated filer as
salary in column (c) of that rule’s Summary Compensation Table. The term base
annual salary specifically excludes director fees and other director
compensation, bonus, option grants and any other compensation that would be
reported in separate columns in the Summary Compensation Table, but it includes
salary deferred at the election of the Executive.

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
executed this Amended Salary Continuation Agreement as of the date first written
above.

 

EXECUTIVE:     BANK:     THE CORTLAND SAVINGS AND BANKING COMPANY

 

    By:  

 

David J. Lucido       James M. Gasior     Title:   President and Chief Executive
Officer

 

12



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

THE CORTLAND SAVINGS AND BANKING COMPANY

AMENDED SALARY CONTINUATION AGREEMENT

I, David J. Lucido, designate the following as beneficiary of any death benefits
under this Amended Salary Continuation Agreement:

 

Primary:

 

 

 

 

  .

Contingent:

 

 

 

 

  .

 

  Note: To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me or if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

Signature:   

 

      David J. Lucido    Date:             , 20       

Accepted by the Bank this      day of             , 20    

 

By:   

 

      James M. Gasior    Title:    President and Chief Executive Officer   

 

13